Title: To George Washington from Brigadier General James Mitchell Varnum, 3–4 December 1777
From: Varnum, James Mitchell
To: Washington, George



Sir
Whitemarsh [Pa.] 3d[–4] Decr 1777

Having been favored with your Excellency’s commands of this day, I shall give my sentiments respecting the subject matters thereof, uninfluenced by any motives, but the sincere dictates of my own mind.
Not being at Head Quarters when the Subject of a “winters campaign was proposed,” in order “to make an attack upon Philadelphia, aided by a considerable body of militia,” I cannot be acquainted with the reasons offered in support of the proposition: Your Excellency will therefore excuse me, if I do not go so fully into the arguments as otherwise might be expected.
Winter campaigns have not, in modern times, been approved of or practiced by great commanders, but upon the most important occasions. Among the ancients they were more common. Two reasons conspired to make them so; the hardiness of the soldiery, from their abstemious manner of living; and the small preparations necessary to furnish their military apparatus. The modern use of gun powder, and

the tedious preparations of the laboratory, added to the luxury and effeminacy of the times have concurred, among other things, to form the modern taste. All Countries, in the same age, equally civilized, seem to form their customs and manners upon a similar basis. It is not strange therefore that Americans have, in some measure, imbibed the vices of Europe. And, altho’ the living of the american army is necessarily founded upon the strictest frugality, yet a few months service has not given them strength of constitution and patience of mind adequate to the severities of a winter’s campaign. This will appear more evident, if your Excellency will be pleased to consider that the army is composed of men from the various parts of an extensive continent; born in different climates; accustomed, in some degree, to a different mode of living, and scarcely any of them acquainted with the manner of subsisting in camp. A considerable time is requisite to form them to the same standard. ’Till when, sickness will more or less prevail in proportion to the irregularity of their duty. From this consideration it is in part, that so very great a proportion of the troops are unfit for duty. Another and not an inconsiderable Cause of the feeble state of the army, is their want of cloathing. From whatever source it is, I shall not decide, but it is a melancholly truth, that the men are naked. And what can we expect from them, opposed to British veterans, well clad, well provided with every necessary, when they are not in a situation to combat the severities of the season? Permit me Sir for a moment to indulge a moral sentiment. The Soldiers, their nearest connections, the country at large, nay, God himself has commited them to our charge! We are answerable for their safety, their health, their comfort & their lives—If unnecessarily we deprive them of either, a consciousness thereof will plant daggers in our breasts that time cannot remove! I must therefore conclude that your men are not in a situation to keep the field.
Where are the magazines necessary for the execution of this great and extensive plan? The commissary’s department is in such a situation, that provisions can scarcely be obtained from day to day. I know of nothing like preparations to subsist a large army near the enemy’s lines. In that position, we cannot depend upon live stock. Salted provisions and hard bread must be had. Where are they? In the eastern parts of Connecticutt. The horses are extremely fatigued; they want rest and keeping. But, suppose they were in good plight; from what quarter is forage to be drawn to feed them? It is very difficult to obtain it in our present quiet camp. How much more so will it be when near the enemy? In what condition is our laboratory? Where are our battering cannon? Where are our mortars, shells, carcases &c.? By a general assault upon the City, many of these objections would be obviated: but

that I esteem utterly impracticable. The collecting a large body of militia in aid of the continental troops, I presume would be attended with unsurmountable difficulties. The distance from whence many of them must come, would either totally discourage them from attempting it, or protract the time in such a manner, that when they are assembled, arranged, & provided with ammunition &c. the winter season would be past, and your army ruined. They cannot be subsisted on the march, neither could they live here without great alterations: But suppose these difficulties were removed, & we provided with covering and other accommodations for a numerous army; of what service would they be in such a kind of attack as is proposed? I will venture to say, that the scene of confusion, Horror and carnage that must ensue, would only heighten those miseries which result from a total defeat! In this kind of war, I conceive of militia, promiscuously assembled, as an huge, unanimated machine, incapable of regular motion or activity; and must infallibly share the fate of that numerous host of undisciplined barbarians, who ventured to fight the Roman Marius. I will beg liberty to extend my Ideas further, and presume we had an army of regular, well appointed troops; sufficiently numerous to ensure victory in the field, even then the attack would appear to me impracticable. It cannot be doubted but that General Howe has strongly fortified the front of the City by a chain of Redoubts, connected by Abbatis or lines. The flanks are secured by rivers. The City itself is made up of houses, the walls of which are proof against small shot. Thus securely posted, what probability have we of success? To rush impetuously on certain destruction, would be acting the part of madmen rather than of brave commanders. It is the duty Sir, of all men to seek their own happiness. In military characters, this is derived from glorious actions; from those exploits and successes which claim the approbation and applause of mankind. Rashness and timidity are alike unfriendly. Prudence and real magnanimity form the Hero.
In matters of great importance, it is the sentiment of byographical writers, that we call to our assistance the example of shining characters. It is from their experience we may form our own conduct; and from the success attending their efforts, under similar circumstances, we may probably conjecture the event of our measures. What would a Marlborough have done on such an occasion? “He never besieged a town but he carried it”; but he never attacked a strong village or town by assault. What would a Pyrrhus have attempted? He undertook to storm a city—He lost his army and his own life. Thus, by one rash manœuvre that dazzleing Glory which astonished the universe, was sullied and eclipsed. As many instances of the like kind will be recent in your Excellency’s memory, I shall not trouble you with selecting more; but

observe, that, if your councils are to be formed upon popular opinions, & vulgar prejudices; or even by bodies in high authority, you will be pleased to recollect the misfortune of the Martial Turenne, who, to gratify the court of Paris, attacked a town sword in hand the Event proved their ignorance and folly.
Altho’ Philadelphia is a splendid object; Altho’ a total destruction of General Howe’s army would compleat your Excellency’s felicity in relieveing the country from all her calamities; yet, the consequences of a defeat, would be attended with miseries beyond Description.
The salvation of America does not depend upon a successful victory this winter; but a severe defeat, would plunge us into difficulties, out of which we could scarcely extricate ourselves. In short, I dread the Consequences, and do esteem an attack, upon the principles proposed, in every respect unadviseable. However, should your Excellency order it, I shall be happy in relinquishing my own objections, knowing that if the worst should happen, we shall fall like the sacred band of Thebes. I am obediently, your Excellency’s most humble Servant,

J. M. Varnum

 

Sir
4th Decr 1777.

Having only the last Evening to form, adjust & write my Opinion upon an important Question; Being very much indispos’d and full of Pain I must appoligize to your Excellency for the obscure manner in w’ch my Ideas are conceived and expressed. But for the Circumstances mentioned; I should have adduced many more Arguments in support of my Sentiments. I have mentioned in a written Opinion lately, the Uneasiness of the Officers; I hope that may be considered in Connection with this. I am as before

J.M.V.

